DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’077 (US 2014/0240077, hereinafter “US’077”).
Regarding claims 1-3 and 5, US’077 teaches a magnetic powder for high frequency use, comprising 2.28 at% Cr, 1.14 at% Mn, 2.01 at% C, 8.78 at% B, 72.58 at% and 13.21 at% Si (See Table 1, Table 1, Sample No. 6; [0047]; [0055]; [0080]), which converts to 2.51 wt% Cr, 1.33 wt% Mn, 0.51 wt% C, 2.0 wt% B, 85.81 wt% and 7.83 wt% Si. Cr+Mn amount is 3.84 wt%; Cr+Mn+Si=11.67 wt%; and C+B=2.52 wt%. Thus, this example disclosed by US’077 meets the recited composition in the instant claims. Sample No. 6 has saturation flux density of 1.30 T (Table 1), which meets the property limitation recited in claim 1.
Regarding claims 4 and 6-8, US’077 teaches a magnetic resin composition comprising the magnetic powder ([0252]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US’077 (US 2014/0240077, hereinafter “US’077”).
Regarding claims 1-3 and 5, US’077 teaches a magnetic powder for high frequency use, comprising 0.5-3 at% Cr, 0.02-3 at% Mn, 1-3 at% C, 8-13 at% B, 10-14 at% Si and the balance is Fe (Abstract; [0047]). US’077 discloses an example (See Table 1, Table 1, Sample No. 6), which converts to 2.51 wt% Cr, 1.33 wt% Mn, 0.51 wt% C, 2.0 wt% B, 85.81 wt% and 7.83 wt% Si. Cr+Mn amount is 3.84 wt%; Cr+Mn+Si=11.67 wt%; and C+B=2.52 wt%. Thus, the alloy disclosed by US’077 meets the recited composition in the instant claims. US’077 further discloses that the alloy has 
Regarding claims 4 and 6-8, US’077 teaches a magnetic resin composition comprising the magnetic powder ([0252]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOWEI SU/Primary Examiner, Art Unit 1733